[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE THIRD-PARTY COMPLAINT
This is a tort action wherein the plaintiff is seeking damages resulting from injuries sustained in a snow sledding accident. The defendant has brought a third-party complaint against the Orvis Company, Inc., the seller of the sled. The third-party defendant filed a motion to strike the third party complaint on March 23, 1990.
In the motion the third-party defendant (Orvis) claims the complaint is "legally insufficient and fails to state a claim upon which belief can be granted." Specifically the claim is that because the third party plaintiffs are not CT Page 1959 "product sellers" within the meaning of the Product Liability Act they cannot implead the third-party defendant.
The short answer to the Orvis claim is simply that ". . . the statute does not preclude an injured party from asserting a claim for indemnification against a non-seller." Burkert v. Petrol Plus of Naugatuck, Inc., 216 Conn. 65, 72
(1990). See also Kyrtatas v. Stop  Shop, Inc., 205 Conn. 694,702, n. 2 (1988) and Malerba v. Cessna Aircraft Company,210 Conn. 189, 198 (1989).
The motion to strike is denied.
Leuba, J.